Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Action on the Merits. Claims 1-2, 4-9, 11-16, and 18-21 are currently pending and are addressed below 
Response to Amendments 
	The amendment filed on May 25th, 2022 has been considered and entered. Accordingly, claims 1, 8, 15, and 21 have been amended. Claims 3, 10, and 17 have been cancelled. 

Response to Arguments 
	The previous claim interpretations of claims 1-3 and 7 have been overcome due to the applicant’s amendments. 
	The applicant’s arguments with respect to claims 1-2, 4-9, 11-16, and 18-21 have been considered but are moot in view of the newly formulated grounds of rejections necessitated by the applicant’s amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 8, 9, 13, 15, 16, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ebenstein (US 20080197284 A1) ("Ebenstein") in view of Michini (US 20180004231 A1) ("Michini") in view of Banerjee (US 20100322480 A1) ("Banerjee") in view of McAllister (WO 2020117847 A1) ("McAllister") (Translation Attached).

With respect to claim 1, Ebenstein teaches a transportation vehicle comprising (Ebenstein FIG. 2 and paragraph 27 shows a transportation vehicle) multi-sensory measuring means for observing conditions in an environment around the transportation vehicle by collecting thermal emission data from one or more features in the environment (Sensors such as far infrared camera used to determine thermal emission data of objects in the vicinity of the traveling vehicle: See at least Ebenstein FIG. 1, FIG. 2, Paragraph 27  and Paragraph 29) capturing one or more images of the environment including the one or more features (Cameras are used by vehicle to capture images of objects/data in the environment in which the vehicle travels: See at least Ebenstein Paragraph 36-37) collecting ranging information from the transportation vehicle to the one or more features (Vehicle’s detection system includes a radar sensor that determines distances of objects from the vehicle: See at least Ebenstein Paragraph 36) and determining a temperature of the one or more features based on the modified thermal emission data (The thermal emission of objects that the far IR camera detects is used to determine temperature of the objects: See at least Ebenstein Paragraph 5 and Paragraph 32).
Ebenstein, however, fails to explicitly disclose that the vehicle comprises a plurality of operating systems for controlling operation of the transportation vehicle, classifying the one or more features based on at least one of the one or more captured images and the collected ranging information, determining an emissivity of the one or more features based on the classification, modifying the thermal emission data based on the determined emissivity, and to allow the operating systems to adjust operation of the transportation vehicle in response to the observed conditions.
Michini, however, teaches that the vehicle comprises a plurality off operating system for controlling the operation of a vehicle and to allow the operating systems to adjust operation of the transportation vehicle in response to the observed conditions (Autonomous UAV is able to adjust its flight path based on observed conditions: See at least Michini Paragraph 64).
It would have been obvious to one of ordinary skill in the art to have modified the system of Ebenstein to include a plurality off operating system for controlling the operation of a vehicle and to allow the operating systems to adjust operation of the transportation vehicle in response to the observed conditions, as taught by Michini, in order to adjust travel in order to avoid areas of high emissivity that may damage a vehicle (Michini Paragraph 4 “ For example, the flight system can determine an initial flight plan for inspecting a flare stack and configure a UAV to perform an aerial inspection of the flare stack. Once airborne, the UAV can collect thermal sensor data and the flight system can automatically adjust the flight plan to avoid thermal damage to the UAV based on the thermal sensor data”).
Ebenstein in view of Michini fail to explicitly disclose classifying the one or more features based on at least one of the one or more captured images and the collected ranging information, determining an emissivity of the one or more features based on the classification, modifying the thermal emission data based on the determined emissivity, and to allow the operating systems to adjust operation of the transportation vehicle in response to the observed conditions.
Banerjee, however, teaches classifying the one or more features based on at least one of the one or more captured images and the collected ranging information, determining an emissivity of the one or more features based on the classification (Images are used to classify and identify objects and are then used to determine the emissivity of the objects: See at least Banerjee Paragraphs 10 and 8).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Ebenstein in view of Michini to include classifying the one or more features based on at least one of the one or more captured images and the collected ranging information, determining an emissivity of the one or more features based on the classification, as taught by Banerjee as disclosed above, in order to ensure accurate emissivity of objects (Banerjee Paragraph 11 “The use of reflectance spectra for detection, tracking and association of objects allows for the following new capabilities:”).
Ebenstein in view of Michini in view of Banerjee fail to explicitly disclose modifying the thermal emission data based on the determined emissivity.
McAllister, however, teaches modifying the thermal emission data based on the determined emissivity (Modifying emission data based on emissivity of an object in an image: See at least McAllister Page 11 Lines 23-30 and Page 26 Lines 18-23)
It would have been obvious to one of ordinary skill to have modified the apparatus of Ebenstein in view of Michini in view of Banerjee to include modifying the thermal emission data based on the determined emissivity, as taught by McAllister as disclosed above, in order to adjust travel in order to accurately model emissivity of objects (McAllister Abstract “A thermal imaging device of an aerial vehicle captures a sequence of thermal image of thermal images. Capturing of spectral images by a spectral imaging device of the aerial vehicle is synchronized with the capturing of the thermal images. Irradiance data indicative of a background temperature is sensed. A digital surface model of an area of interest is generated based on the sequence of spectral images. An emissivity of a target is estimated and a temperature of a pixel of the digital surface model of the target is estimated based on the sequence of thermal images, the irradiance data indicative of the background temperature and the estimated emissivity of the target”).

With respect to claim 8, Ebenstein teaches a transportation vehicle (Ebenstein FIG. 2 and paragraph 27 shows a transportation vehicle) comprising: 
a multi-sensory measuring system that includes a thermal detector, an imaging device, and a ranging device (Sensors include far infrared cameras, radar sensors, and cameras: See at least Ebenstein Paragraphs 27, 29, 36-37, FIG. 1&2)
wherein the thermal detector is configured to detect thermal radiation from features in an environment around the transportation vehicle and collect thermal emission data based on the AmendmentAtty. Docket: 52461-297473US 16/596,825Page 4 of 10detected thermal radiation (Sensors such as far infrared camera used to determine thermal emission data of objects in the vicinity of the traveling vehicle: See at least Ebenstein FIG. 1, FIG. 2, Paragraph 27  and Paragraph 29),, the imaging device is configured to capture one or more images of the environment including the one or more features (Cameras are used by vehicle to capture images of objects/data in the environment in which the vehicle travels: See at least Ebenstein Paragraph 36-37), the ranging device is configured to collect ranging information for determining a distance from the transportation vehicle to the one or more features (Vehicle’s detection system includes a radar sensor that determines distances of objects from the vehicle: See at least Ebenstein Paragraph 36), the multi-sensory measuring system is configured to determine a temperature of the one or more features based on the thermal emission data and at least one of the one or more captured images and collected ranging information (The thermal emission of objects that the far IR camera detects is used to determine temperature of the objects: See at least Ebenstein Paragraph 5 and Paragraph 32).
Ebenstein, however, fails to explicitly disclose a plurality of operating systems for controlling operation of the transportation vehicle and wherein at least one of the plurality of operating systems are configured to adjust operation of the transportation vehicle in response to the determined temperature of the one or more features, and wherein multi-sensory measuring system is further configured to classify the one or more features based on at least one of the one or more captured images and the collected ranging information and to determine an emissivity of the one or more features based on the classification and to modify the thermal emission data based on the determined emissivity.
Michini, however, teaches that the vehicle comprises a plurality of operating systems for controlling operation of the transportation vehicle and wherein at least one of the plurality of operating systems are configured to adjust operation of the transportation vehicle in response to the determined temperature of the one or more features (Autonomous UAV is able to adjust its flight path based on observed conditions: See at least Michini Paragraph 64).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Ebenstein to include a plurality of operating systems for controlling operation of the transportation vehicle and wherein at least one of the plurality of operating systems are configured to adjust operation of the transportation vehicle in response to the determined temperature of the one or more features, as taught by Michini, in order to adjust travel in order to avoid areas of high emissivity that may damage a vehicle (Michini Paragraph 4 “ For example, the flight system can determine an initial flight plan for inspecting a flare stack and configure a UAV to perform an aerial inspection of the flare stack. Once airborne, the UAV can collect thermal sensor data and the flight system can automatically adjust the flight plan to avoid thermal damage to the UAV based on the thermal sensor data”).
Ebenstein in view of Michini fail to explicitly disclose wherein multi-sensory measuring system is further configured to classify the one or more features based on at least one of the one or more captured images and the collected ranging information and to determine an emissivity of the one or more features based on the classification and to modify the thermal emission data based on the determined emissivity.
Banerjee, however, teaches classifying the one or more features based on at least one of the one or more captured images and the collected ranging information, determining an emissivity of the one or more features based on the classification (Images are used to classify and identify objects and are then used to determine the emissivity of the objects: See at least Banerjee Paragraphs 10 and 8).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Ebenstein in view of Michini to include classifying the one or more features based on at least one of the one or more captured images and the collected ranging information, determining an emissivity of the one or more features based on the classification, as taught by Banerjee as disclosed above, in order to ensure accurate emissivity of objects (Banerjee Paragraph 11 “The use of reflectance spectra for detection, tracking and association of objects allows for the following new capabilities:”).
Ebenstein in view of Michini in view of Banerjee fail to explicitly disclose modifying the thermal emission data based on the determined emissivity.
McAllister, however, teaches modifying the thermal emission data based on the determined emissivity (Modifying emission data based on emissivity of an object in an image: See at least McAllister Page 11 Lines 23-30 and Page 26 Lines 18-23)
It would have been obvious to one of ordinary skill to have modified the apparatus of Ebenstein in view of Michini in view of Banerjee to include modifying the thermal emission data based on the determined emissivity, as taught by McAllister as disclosed above, in order to adjust travel in order to accurately model emissivity of objects (McAllister Abstract “A thermal imaging device of an aerial vehicle captures a sequence of thermal image of thermal images. Capturing of spectral images by a spectral imaging device of the aerial vehicle is synchronized with the capturing of the thermal images. Irradiance data indicative of a background temperature is sensed. A digital surface model of an area of interest is generated based on the sequence of spectral images. An emissivity of a target is estimated and a temperature of a pixel of the digital surface model of the target is estimated based on the sequence of thermal images, the irradiance data indicative of the background temperature and the estimated emissivity of the target”).

With respect to claim 15, Ebenstein teaches a method for operating a transportation vehicle comprising: collecting thermal emission data from one or more features in the environment (Sensors such as far infrared camera used to determine thermal emission data of objects in the vicinity of the traveling vehicle: See at least Ebenstein FIG. 1, FIG. 2, Paragraph 27  and Paragraph 29) capturing one or more images of the environment including the one or more features (Cameras are used by vehicle to capture images of objects/data in the environment in which the vehicle travels: See at least Ebenstein Paragraph 36-37) collecting ranging information from the transportation vehicle to the one or more features (Vehicle’s detection system includes a radar sensor that determines distances of objects from the vehicle: See at least Ebenstein Paragraph 36) and determining a temperature of the one or more features based on the modified thermal emission data (The thermal emission of objects that the far IR camera detects is used to determine temperature of the objects: See at least Ebenstein Paragraph 5 and Paragraph 32).
Ebenstein, however, fails to explicitly disclose that the vehicle comprises a plurality of operating systems for controlling operation of the transportation vehicle, classifying the one or more features based on at least one of the one or more captured images and the collected ranging information, determining an emissivity of the one or more features based on the classification, modifying the thermal emission data based on the determined emissivity, and to allow the operating systems to adjust operation of the transportation vehicle in response to the observed conditions.
Michini, however, teaches that the vehicle comprises a plurality off operating system for controlling the operation of a vehicle and to allow the operating systems to adjust operation of the transportation vehicle in response to the observed conditions (Autonomous UAV is able to adjust its flight path based on observed conditions: See at least Michini Paragraph 64).
It would have been obvious to one of ordinary skill in the art to have modified the system of Ebenstein to include a plurality off operating system for controlling the operation of a vehicle and to allow the operating systems to adjust operation of the transportation vehicle in response to the observed conditions, as taught by Michini, in order to adjust travel in order to avoid areas of high emissivity that may damage a vehicle (Michini Paragraph 4 “ For example, the flight system can determine an initial flight plan for inspecting a flare stack and configure a UAV to perform an aerial inspection of the flare stack. Once airborne, the UAV can collect thermal sensor data and the flight system can automatically adjust the flight plan to avoid thermal damage to the UAV based on the thermal sensor data”).
Ebenstein in view of Michini fail to explicitly disclose classifying the one or more features based on at least one of the one or more captured images and the collected ranging information, determining an emissivity of the one or more features based on the classification, modifying the thermal emission data based on the determined emissivity, and to allow the operating systems to adjust operation of the transportation vehicle in response to the observed conditions.
Banerjee, however, teaches classifying the one or more features based on at least one of the one or more captured images and the collected ranging information, determining an emissivity of the one or more features based on the classification (Images are used to classify and identify objects and are then used to determine the emissivity of the objects: See at least Banerjee Paragraphs 10 and 8).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Ebenstein in view of Michini to include classifying the one or more features based on at least one of the one or more captured images and the collected ranging information, determining an emissivity of the one or more features based on the classification, as taught by Banerjee as disclosed above, in order to ensure accurate emissivity of objects (Banerjee Paragraph 11 “The use of reflectance spectra for detection, tracking and association of objects allows for the following new capabilities:”).
Ebenstein in view of Michini in view of Banerjee fail to explicitly disclose modifying the thermal emission data based on the determined emissivity.
McAllister, however, teaches modifying the thermal emission data based on the determined emissivity (Modifying emission data based on emissivity of an object in an image: See at least McAllister Page 11 Lines 23-30 and Page 26 Lines 18-23)
It would have been obvious to one of ordinary skill to have modified the apparatus of Ebenstein in view of Michini in view of Banerjee to include modifying the thermal emission data based on the determined emissivity, as taught by McAllister as disclosed above, in order to adjust travel in order to accurately model emissivity of objects (McAllister Abstract “A thermal imaging device of an aerial vehicle captures a sequence of thermal image of thermal images. Capturing of spectral images by a spectral imaging device of the aerial vehicle is synchronized with the capturing of the thermal images. Irradiance data indicative of a background temperature is sensed. A digital surface model of an area of interest is generated based on the sequence of spectral images. An emissivity of a target is estimated and a temperature of a pixel of the digital surface model of the target is estimated based on the sequence of thermal images, the irradiance data indicative of the background temperature and the estimated emissivity of the target”).
With respect to claim 21, a method for determining a temperature of a feature in an environment around a transportation vehicle, the method comprising: collecting thermal emission data from one or more features in the environment (Sensors such as far infrared camera used to determine thermal emission data of objects in the vicinity of the traveling vehicle: See at least Ebenstein FIG. 1, FIG. 2, Paragraph 27  and Paragraph 29) capturing one or more images of the environment including the one or more features (Cameras are used by vehicle to capture images of objects/data in the environment in which the vehicle travels: See at least Ebenstein Paragraph 36-37) collecting ranging information from the transportation vehicle to the one or more features (Vehicle’s detection system includes a radar sensor that determines distances of objects from the vehicle: See at least Ebenstein Paragraph 36) and determining a temperature of the one or more features based on the modified thermal emission data (The thermal emission of objects that the far IR camera detects is used to determine temperature of the objects: See at least Ebenstein Paragraph 5 and Paragraph 32).
Ebenstein, however, fails to explicitly disclose that the vehicle comprises a plurality of operating systems for controlling operation of the transportation vehicle, classifying the one or more features based on at least one of the one or more captured images and the collected ranging information, determining an emissivity of the one or more features based on the classification, modifying the thermal emission data based on the determined emissivity, and to allow the operating systems to adjust operation of the transportation vehicle in response to the observed conditions.
Michini, however, teaches that the vehicle comprises a plurality off operating system for controlling the operation of a vehicle and to allow the operating systems to adjust operation of the transportation vehicle in response to the observed conditions (Autonomous UAV is able to adjust its flight path based on observed conditions: See at least Michini Paragraph 64).
It would have been obvious to one of ordinary skill in the art to have modified the system of Ebenstein to include a plurality off operating system for controlling the operation of a vehicle and to allow the operating systems to adjust operation of the transportation vehicle in response to the observed conditions, as taught by Michini, in order to adjust travel in order to avoid areas of high emissivity that may damage a vehicle (Michini Paragraph 4 “ For example, the flight system can determine an initial flight plan for inspecting a flare stack and configure a UAV to perform an aerial inspection of the flare stack. Once airborne, the UAV can collect thermal sensor data and the flight system can automatically adjust the flight plan to avoid thermal damage to the UAV based on the thermal sensor data”).
Ebenstein in view of Michini fail to explicitly disclose classifying the one or more features based on at least one of the one or more captured images and the collected ranging information, determining an emissivity of the one or more features based on the classification, modifying the thermal emission data based on the determined emissivity, and to allow the operating systems to adjust operation of the transportation vehicle in response to the observed conditions.
Banerjee, however, teaches classifying the one or more features based on at least one of the one or more captured images and the collected ranging information, determining an emissivity of the one or more features based on the classification (Images are used to classify and identify objects and are then used to determine the emissivity of the objects: See at least Banerjee Paragraphs 10 and 8).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Ebenstein in view of Michini to include classifying the one or more features based on at least one of the one or more captured images and the collected ranging information, determining an emissivity of the one or more features based on the classification, as taught by Banerjee as disclosed above, in order to ensure accurate emissivity of objects (Banerjee Paragraph 11 “The use of reflectance spectra for detection, tracking and association of objects allows for the following new capabilities:”).
Ebenstein in view of Michini in view of Banerjee fail to explicitly disclose modifying the thermal emission data based on the determined emissivity.
McAllister, however, teaches modifying the thermal emission data based on the determined emissivity (Modifying emission data based on emissivity of an object in an image: See at least McAllister Page 11 Lines 23-30 and Page 26 Lines 18-23)
It would have been obvious to one of ordinary skill to have modified the apparatus of Ebenstein in view of Michini in view of Banerjee to include modifying the thermal emission data based on the determined emissivity, as taught by McAllister as disclosed above, in order to adjust travel in order to accurately model emissivity of objects (McAllister Abstract “A thermal imaging device of an aerial vehicle captures a sequence of thermal image of thermal images. Capturing of spectral images by a spectral imaging device of the aerial vehicle is synchronized with the capturing of the thermal images. Irradiance data indicative of a background temperature is sensed. A digital surface model of an area of interest is generated based on the sequence of spectral images. An emissivity of a target is estimated and a temperature of a pixel of the digital surface model of the target is estimated based on the sequence of thermal images, the irradiance data indicative of the background temperature and the estimated emissivity of the target”).

With respect to claims 2, 9, and 16, Ebenstein in view of Neubecker in view of McAllister teach that the multi-sensory measuring means is further configured to collect environmental information of the environment and modifying the thermal emission data based on the collected environmental information (Thermal images and information of the environment is collected and the data is modified based on this: See at least McAllister Page 11 Lines 23-30 | McAllister Page 26 Line 29- Page 27 Line 6)

With respect to claims 4, 13, and 18, Ebenstein in view of Neubecker and in view of McAllister teach the one or more features includes at least one of a roadway ahead of the transportation vehicle, people, water, other vehicles, and road markings (Far infrared camera can detect object in front of vehicle such as people and animals: See at least Ebenstein FIG. 1, FIG. 2, Paragraph 27)

Claims 5-6, 11-12, 14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ebenstein (US 20080197284 A1) ("Ebenstein") in view of Michini (US 20180004231 A1) ("Michini") in view of Banerjee (US 20100322480 A1) ("Banerjee") in view of McAllister (WO 2020117847 A1) ("McAllister") (Translation Attached) further in view of Uemori (US 20200172110 A1) ("Uemori").

With respect to claims 5, 11, and 19, Ebenstein in view of Michini in view of Banerjee in view of McAllister fail to explicitly disclose that wherein the one or more features includes a roadway ahead of the transportation vehicle, and wherein the operating systems are configured to adjust at least one of vehicle dynamics, driving speed, maximum deceleration and acceleration,52461-297473 -15- and maximum velocity through a curve in response to the determined temperature of the roadway.
Uemori, however, teaches wherein the one or more features includes a roadway ahead of the transportation vehicle, and wherein the operating systems are configured to adjust at least one of vehicle dynamics, driving speed, maximum deceleration and acceleration,52461-297473 -15- and maximum velocity through a curve in response to the determined temperature of the roadway (Vehicle is controlled to drive on certain vehicles based on the temperature of the road: See at least Uemori Paragraph 94 and  Paragraph 142: NOTE: A lane in a roadway may contain a curve in which the vehicle dynamics would be adjusted as disclosed in the reference).
It would have been obvious to one of ordinary skill in the art to have modified the system of Ebenstein in view of Michini in view of Banerjee in view of McAllister so that wherein the one or more features includes a roadway ahead of the transportation vehicle, and wherein the operating systems are configured to adjust at least one of vehicle dynamics, driving speed, maximum deceleration and acceleration,52461-297473 -15- and maximum velocity through a curve in response to the determined temperature of the roadway, as taught by Uemori as disclosed above, in order to effectively control vehicle through various road conditions (Uemori Abstract “An image captured by a far-infrared camera is analyzed to analyze a distribution of a road-surface temperature, and a course of a highest road-surface temperature is determined to be a traveling route. Further, automatic driving along the course of the highest road-surface temperature is performed”).

With respect to claims 6, 12, and 20, Ebenstein in view of Michini in view of Banerjee in view of McAllister fail to explicitly disclose that wherein the one or more features includes a roadway ahead of the transportation vehicle, wherein the multi-sensory measuring means is configured for determining a temperature profile along the roadway, and wherein the multi- sensory measuring means is further configured for determining a trajectory on the roadway with maximum friction based on the temperature profile.
Uemori, however, teaches wherein the one or more features includes a roadway ahead of the transportation vehicle, wherein the multi-sensory measuring means is configured for determining a temperature profile along the roadway (Vehicle travels while detecting road temperatures: See at least Uemori Paragraph 23) and wherein the multi- sensory measuring means is further configured for determining a trajectory on the roadway with maximum friction based on the temperature profile (Vehicle determines route that is based on greatest temperature of the road and highest friction between tires and road surface: See at least Uemori Paragraph 229).
It would have been obvious to one of ordinary skill in the art to have modified the system of Ebenstein in view of Michini in view of Banerjee in view of McAllister so that wherein the one or more features includes a roadway ahead of the transportation vehicle, wherein the multi-sensory measuring means is configured for determining a temperature profile along the roadway, and wherein the multi- sensory measuring means is further configured for determining a trajectory on the roadway with maximum friction based on the temperature profile, as taught by Uemori as disclosed above, in order to effectively control vehicle through various road conditions (Uemori Abstract “An image captured by a far-infrared camera is analyzed to analyze a distribution of a road-surface temperature, and a course of a highest road-surface temperature is determined to be a traveling route. Further, automatic driving along the course of the highest road-surface temperature is performed”).

With respect to claim 14, Ebenstein in view of Michini in view of Banerjee in view of McAllister teach a wireless connection unit, and wherein the wireless connection unit allows access to environmental data at the determined location of the transportation vehicle (Michini Paragraph 131 “In some implementations, flight data logs may be generated by obtaining various information from the UAV sensors 1250, devices 1260, communication subsystems 1270, operating system 1222 and/or other components of UAV system architecture 1200 and storing the information in non-volatile memory. The data logs may include a combination of various data, such as time, altitude, heading, ambient temperature, processor temperatures, pressure, battery level, fuel level, absolute or relative position, GPS coordinates”).
Ebenstein in view of Michini in view of Banerjee in view of McAllister fail to explicitly disclose a geolocation unit wherein the geolocation unit is configured to determine a location of the transportation vehicle.
Uemori, however, teaches a geolocation unit wherein the geolocation unit is configured to determine a location of the transportation vehicle (Uemori Paragraph 129 “Moreover, for example, the data acquisition section 102 includes various sensors for detecting a current location of the system-installed automobile. Specifically, for example, the data acquisition section 102 includes, for example, a global navigation satellite system (GNSS) receiver that receives a GNSS signal from a GNSS satellite.”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Ebenstein in view of Michini in view of Banerjee in view of McAllister so that a geolocation unit is included wherein the geolocation unit is configured to determine a location of the transportation vehicle, as taught by Uemori as disclosed above, in order to effectively control vehicle through various road conditions by knowing consistent locations of the vehicle (Uemori Abstract “An image captured by a far-infrared camera is analyzed to analyze a distribution of a road-surface temperature, and a course of a highest road-surface temperature is determined to be a traveling route. Further, automatic driving along the course of the highest road-surface temperature is performed”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ebenstein (US 20080197284 A1) ("Ebenstein") in view of Michini (US 20180004231 A1) ("Michini") in view of Banerjee (US 20100322480 A1) ("Banerjee") in view of McAllister (WO 2020117847 A1) ("McAllister") (Translation Attached) further in view of Finlay (US 20120139753 A1) ("Finlay").

With respect to claim 7, Ebenstein in view of Neubecker in view of McAllister teach wherein the multi-sensory measuring means is a multi-sensory measuring system that includes a thermal detector, an imaging device, and a ranging device, wherein the thermal detector is configured to detect thermal radiation from features in an environment around the transportation vehicle (Object detection system uses far infrared cameras to collect thermal information of an environment and a radar to determine distances of objects: See at least Ebenstein Paragraph 7 and paragraph 36) and collect thermal emission data based on the detected thermal radiation (Vehicle’s far infrared camera collects emission data: See at least Ebenstein Paragraph 32) the imaging device is configured to capture one or more images of the environment including the one or more features (Vehicle contains a camera: See at least Ebenstein Paragraph 5) the ranging device is configured to collect ranging information for determining a distance from the transportation vehicle to the one or more features (Vehicle’s radar system determines distance of objects in vehicle’s environment: See at least Ebenstein Paragraph 36) and at least one of the plurality of operating systems are configured to adjust operation of the transportation vehicle in response to the determined temperature of the one or more features (Autonomous UAV adjusts flight path based on determined temperatures of environment: See at least Michini Paragraph 64).
Ebenstein in view of Michini in view of Banerjee in view of McAllister fail to explicitly disclose that the multi-sensory measuring system is configured to determine a temperature of the one or more features based on the thermal emission data and at least one of the one or more captured images and collected ranging information, 
Finlay, however, teaches that the multi-sensory measuring system is configured to determine a temperature of the one or more features based on the thermal emission data and at least one of the one or more captured images and collected ranging information (Temperature of objects is determined based on thermal emission data: See at least Finlay Paragraph 15 | Paragraph 21 | Paragraph 28 | Paragraph 40) 
It would have been obvious to one of ordinary skill in the art to have modified the system of Ebenstein in view of Michini in view of Banerjee in view of McAllister so that the multi-sensory measuring system is configured to determine a temperature of the one or more features based on the thermal emission data and at least one of the one or more captured images and collected ranging information, as taught by Finlay as disclosed above, in order to effectively and accurately determine traffic objects based on thermal emission data (Finlay Abstract “A detector configured to capture radiated energy and to generate data associated with the radiated energy, wherein the radiated energy is radiated from traffic objects”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM ABDOALATIF ALSOMAIRY/               Examiner, Art Unit 3667                                                                                                                                                                                         
/RACHID BENDIDI/               Primary Examiner, Art Unit 3667